 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PETER STROJNIK, SR.,                                No. 2:19-cv-1941 TLN DB PS
12                          Plaintiff,
13             v.                                         ORDER
14    KANHAIYA, LLC dba HOLIDAY INN
      REDDING,
15

16                          Defendant.
17

18           Plaintiff Peter Strojnik is proceeding in this action pro se. This matter was referred to the

19   undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). On February

20   27, 2020, plaintiff filed a notice of voluntary dismissal of this action with prejudice. (ECF No.

21   11.) On March 2, 2020, defendant filed a notice of consent to the dismissal of this action with

22   prejudice. (ECF No. 12.)

23           In light of the parties’ filings, this case has been dismissed with prejudice pursuant to Rule

24   41 and is closed.

25   Dated: March 11, 2020

26
27   DLB:6
     DB/orders/orders.pro se/strojnik1941.stip.dism.ord
28
                                                          1
